DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a blood glucose control system configured to receive a glucose level signal, classified in A61M 5/1723.
II. Claims 11-15, drawn to a blood glucose control system configured to receive an encoded pump status signal and an encoded medicament delivery signal, classified in G16H 20/17.
III. Claims 16-20, drawn to a blood glucose control system configured to receive an encoded pump controller signal, classified in A61M 5/142.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the products have different modes of operations, functions and effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  The device of Group I has a particular operation/function drawn to receiving a glucose signal which includes unique claimed aspects drawn to at least first and second encoded data corresponding to a glucose level and glucose trend.  The device of Group II has a particular operation/function drawn to receiving an encoded pump status signal and medicament delivery signal which includes unique claimed aspects drawn to an encoded pump status signal and an encoded medicament delivery signal.  The device of Group III has a particular operation/function drawn to receiving an encoded pump controller signal which includes unique claimed aspects drawn to pass-through data.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Particularly regarding different text searches regarding the various encoded data and pass-through data.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Vladimir Lozan on June 8, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher (US 2019/0247568 A1) in view of Shahmirian et al. (US 2004/0122353 A1).
With regard to claim 1, Thatcher teaches a blood glucose control system configured to receive a glucose level signal from a glucose sensor operatively coupled to a subject and to calculate a dose control signal for commanding administration of glucose control therapy to the subject via a pump controller of an ambulatory medicament pump operatively coupled to the subject, the blood glucose control system comprising: a data interface configured to transmit the dose control signal to the pump controller and to receive the glucose level signal from the glucose sensor (Fig. 3 interface 252, [0037], [0038]), wherein the glucose level signal comprises: first data corresponding to a glucose level of the subject (see at least [0036] the CGM outputs glucose levels); and second data corresponding to an indication of a glucose trend, wherein the glucose trend indicates at least a predicted change in the glucose level of the subject (see at least [0036], [0042], the CGM monitors trends which can be used to predict glucose levels); a non-transitory memory configured to store specific computer-executable instructions ([0020]); and a hardware processor in communication with the non-transitory memory and configured to execute the specific computer-executable instructions (see at least [0017], [0023], [0033]) to at least: receive, via the data interface, the glucose level signal from the glucose sensor operatively coupled to the subject (see at least [0033], [0037]); calculate the dose control signal using a control algorithm configured to calculate regular correction boluses of glucose control agent in response to at least the glucose level of the subject ([0034], [0037]); and 372transmit the dose control signal to the pump controller of the ambulatory medicament pump, wherein the dose control signal commands the ambulatory medicament pump to administer glucose control therapy via infusion of the glucose control agent into the subject (Fig. 3, see at least [0033], [0034]).  Thatcher does not disclose that the data is encoded, decoding the data, selecting an encoding profile, and encoding the dose signal.  Thatcher does disclose that two pump systems are used, one for insulin and one for amylin, which are separately controlled for delivery based on the calculated treatment needed (Fig. 3, abstract, [0034]).  However, Shahmirian et al. teach signals from the blood glucose sensor are encoded and sent to an interface and are then decoded.  Then a further command signal is encoded and sent to the pump (Figs. 5 and 9, see at least [0084], [0085], [0105]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to encode and decode the glucose data of Thatcher and further encode the dose control signal as Shamirian et al. teach encoding and decoding such signals which would ensure security ([0090]).  As Thatcher teaches using two pumps with are individually controlled it would further have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the system would need to select a dose control signal encoding profile form a plurality of profiles as the system would need to specify which pump is receiving the signal to ensure the encoded signal is delivered to the correct pump.
With regard to claim 2, the interface includes a display which may display images representing blood glucose levels such instructions would necessarily be executed via a processor ([0035]).
With regard to claims 3 and 4, the data interface may comprise a mobile device or computer which receives data from the continuous glucose monitor which would necessarily include a processor ([0033]) and remote computing may be carried out ([0020], [0022]).
With regard to claim 7, see Fig. 3 pump 100 with controller 112.
With regard to claims 8 and 10, see Fig. 3 the receiver and transmitter ([0032], Fig. 2A).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher (US 2019/0247568 A1) and Shahmirian et al. (US 2004/0122353 A1) as applied to claim 1 above, and further in view of Hayes et al. (US 2006/0173406 A1).
With regard to claims 5 and 6, Thatcher teaches a device substantially as claimed and that the pump has a processor (Fig. 3).  Thatcher does not disclose that the processor has instruction to receive parameters related to a sensitivity constant or insulin on board.  However, Hayes et al. teach an insulin delivery system which uses insulin on board values as well as a subject’s insulin sensitivity factor to correctly calculate the dosage needed in response to sensed glucose levels ([0032], [0037], [0038]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to receive insulin sensitivity and insulin on board information in Thatcher as Hayes et al. teach such parameters are used for more accurate delivery.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher (US 2019/0247568 A1) and Shahmirian et al. (US 2004/0122353 A1) as applied to claim 1 above, and further in view of Lebel et al. (US 2015/0057518).
With regard to claim 9, Thatcher teaches a device substantially as claimed and decoding glucose data as combined with Shahmirian et al.  Thatcher and Shahmirian et al. do not disclose that a decoding profile is selected from a plurality of decoding profiles.  However, Lebel et al. discloses a plurality of glucose sensors may be used to allow continued glucose data to be supplied even in a portion of the sensors stop operating, lose calibration, or present questionable readings ([0424]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use multiple glucose sensors in Thatcher as Lebel et la. teach this is beneficial to allow continued glucose data to be supplied even in a portion of the sensors stop operating, lose calibration, or present questionable readings.  As multiple sensors are being used it would further have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the system would need to select a glucose signal decoding profile form a plurality of profiles as the system would need to specify which sensor is sending the signal to ensure the correct signal is being decoded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783